                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

AMERICAN HALLMARN                                    CV 19-48-M-DLC
INSURANCE COMPANY OF
TEXAS,

                     Petitioner,                           ORDER

vs.

WESTERN BUILDING CENTER,
INC. a Montana corporation;
JEREMIAH HARTLE and KAREN
HARTLE, husband and wife,
individually and on behalf of their
minor children,

                      Defendants.

      Before the Court is the parties Stipulation to Vacate Pending Deadlines and

Stay Proceedings as set forth in Court's Preliminary Pretrial Conference Order.

(Doc. 7.) The Court finds there is good cause to grant the Stipulation.

      IT IS ORDERED that the Stipulation to Vacate Pending Deadlines and Stay

Proceedings (Doc. 8) is GRANTED. The pending deadlines set out in this Court's

prior Order (Doc. 7) are vacated and stayed. The parties shall provide the Court

with a status update within 90 days from the date of this Order.
              ~
DATED this l"t day of September, 2019.




                            Dana L. Christensen, Chief Judge
                            United States District Court
